Citation Nr: 1326616	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected pilondial sinus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to July 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected pilonidal sinus.  His condition is currently rated 10 percent under Diagnostic Code 7804 for a painful scar.  38 C.F.R. § 4.118.  

In his written substantive appeal the Veteran asserted his condition also caused a pungent smell, and he reported a history of a chronic draining cyst during VA outpatient treatment.  However, the VA examination from 2009 reported the scar from the cyst was well healed and superficial, indicating no drainage was present. However, since it has been four years since that examination, based on the Veteran's statements, a new examination should be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records from the Orlando VAMC for treatment since January 2010.  

2.  Schedule the Veteran for VA examination.  The examiner should specifically comment on whether there is evidence the pilonidal cyst recurrently recurs or drains.

3.  Then, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


